                                          Case 4:17-cv-06646-JSW Document 89 Filed 11/05/19 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                               UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                       TRI-UNION SEAFOODS LLC,
                                   7                                                  Case No. 4:17-cv-06646-JSW
                                                     Plaintiff,
                                   8
                                               v.                                     CLERK'S NOTICE VACATING
                                   9                                                  HEARING ON MOTION FOR
                                       OTIS MCALLISTER, INC.,                         SUMMARY JUDGMENT
                                  10
                                                     Defendant.                       Re: Dkt. No. 72
                                  11

                                  12
Northern District of California
 United States District Court




                                  13                YOU ARE HEREBY NOTIFIED that hearing on the Motion for Summary

                                  14         Judgment, noticed on November 15, 2019 at 9:00 A.M., in Courtroom 5 on the 2nd floor of

                                  15         the Federal Courthouse, 1301 Clay Street, Oakland, California, before the HONORABLE

                                  16         JEFFREY S. WHITE, is vacated. A written ruling shall issue.

                                  17   Dated: November 5, 2019
                                                                                    Susan Y. Soong
                                  18                                                Clerk, United States District Court
                                  19

                                  20
                                                                                    By: ________________________
                                  21                                                Jennifer Ottolini, Deputy Clerk to the
                                                                                    Honorable JEFFREY S. WHITE
                                  22                                                510-637-3541
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
